The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 05/26/2022 have been fully considered but are not fully persuasive in light of the amendments.
With respect to the applicant’s arguments regarding the rejection of claims under 35 USC 112, in light of the amendment, the rejection is overcome.  
The applicants’ arguments regarding the rejection of claims under 35 USC 102 as unpatentable over Scheruebl fail to overcome the rejection.  The newly added limitations are found in Scheruebl as described in the rejection below.  The claims and Scheruebl describe two different measuring situations: 1) An abnormality is determined if the measured intensity compared to the reference intensity is greater than or equal to a threshold for all wavelengths and 2) A measurement is performed if the measured intensity compared to the reference intensity is below a threshold for at least one wavelength.  Schereubl discloses both of these scenarios.  Schereubl discloses the first situation, where the threshold is reached or surpassed by the entire measuring spectrum, in Col.4 and Figure 3 with respect to height deviations.  Schereubl discloses that if a height deviation happens, then the whole spectra (as illustrated in Figure 3) will be shifted and “if the maximum deviates by a previously established value of λ0” the height will need to be changed, equivalent to an abnormality determined and the measurement will not be performed.  However, Schereubl also discloses other scenarios in Figure 2 and Col.3 where single spectra (B-D) compared to the reference spectra (A) and in these cases, only one of the spectra exceeds the threshold in order to determine a defect.  Schereubl doesn’t positively state that one spectra comparison is below the threshold, but if it were not, then the height deviation steps would be activated rather than the defect identification steps.  Additionally, as shown in the Figure 2 graphs, the difference graphs (SA-B, SA-C, SA-D) show large portions of the SA spectra subtracted out and not showing as defect, thereby meaning those portions of the spectra are the same as SA, or the difference between the two is below a threshold. Further described at the bottom of Col.4 as “The maxima in the differential spectrum which lie above a preestablished noise level are determined…” with the opposite true as well such that some of the differential spectrum lie below the preestablished noise level. 
For this reason, the rejection is maintained as amended to include the added claim limitations. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-4, 7-9, 11, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scheruebl U.S. Patent #6,674,572.
With respect to claim 1, Scheruebl discloses a confocal microscope comprising:
A light source configured to emit illumination light including a plurality of wavelength components (Figure 1, light 1, Col.2, l 67- Col.3, l 2)
An optical system configured to introduce an axial chromatic aberration into the illumination light from the light source and to receive reflection light reflecting from a measurement object where at least a portion of the measurement object lies along a line extending from the optical axis of the optical system (Col.3, l 11-15, Figure 1)
A light receiving unit configured to separate the reflection light received at the optical system into wavelength components and thereby receive the light having the wavelength components (Figure 1, CCD 10, Col.3, l 16-21)
A processor configured to compute the distance from the optical system to the measurement object on the basis of a received light intensity of the wavelength components received in the light receiving unit (Figure 1, processing unit 14, Col. 3, l 16-28)
The processor compares a received light intensity of a wavelength component to a reference value for the wavelength component for a plurality of wavelength components in a waveform representing the light received, and determines on the basis of the comparison, whether or not to allow a measurement of the distance to the object (Col.5, l 25-33, Col.3, l 43-60, Col.4, l 7-24, 30-43, wherein allowing measurement = able to perform measurement without needing to adjust Z height)
The processor does not allow the measurement of the distance to the measurement object when the processor detects an abnormality in the received light waveform representing the received light intensity, the processor detects the abnormality when a difference between the received light intensity and the reference value therefor is greater than or equal to a predetermined threshold for all wavelength components in the plurality of wavelength components (Figure 3, Col.4, l 15-43, wherein a height difference causes a shift of all spectra with respect to the reference maximum by a previously established value (threshold) then a height readjustment is required and no measurement is performed)
And measures the displacement of the measurement object when the difference between the received light intensity and the reference value therefore is less than the predetermined threshold for at least one wavelength component in the plurality of wavelength components (Col.4, l 39- 43, wherein “above-described defect detection algorithms” = Col.3, l 43-60 wherein the distance between an ideal height profile and actual surface is measured to determine defect, Figure 2, wherein the different spectra SA-B, or SA-C, or SA-D, each differ in a specific spectra only due to a defect of a certain type)

With respect to claims 2, 3, 4, 7-9, 11, 13, Schereubl discloses all of the limitations as applied to claim 1 above.  In addition, Schereubl discloses:
The processor measures the displacement of the measurement object on the basis of a peak in the wavelength in the received light waveform when the amount change in the received light intensity is less than the threshold for at least one of the plurality of wavelength components (Col.4, l 39-42, Col. 3, l 64- Col.4, l 3)
The plurality of wavelength components includes five wavelengths (Col.2, l 66-67, wherein white light has a plurality of wavelengths greater than five)
The threshold is defined for each wavelength on the basis of the spectrum emitted by the light source (Does not structurally limit the apparatus)
The processor detects an abnormality when the amount of change in the received light intensity compared to the reference value therefor is greater than or equal to a threshold for all wavelength components in the second wavelength domain (Col.4, l 30-43, Figure 3, abnormality is determined when entire spectrum is shifted from expected λ0, Col.4, lines 34-35 “In any recorded spectrum…” wherein spectrum refers to measurement range, not just single wavelength )
The processor provides notification of the abnormality when the abnormality is detected (Col.4, l 1-7, wherein notification means additional evaluation or changing of Z height)
The processor compares a reference value for a received light intensity and the received light intensity of each of a plurality of wavelength components within a second wavelength domain outside a wavelength domain equivalent to a predetermined measurement range (Figure 2, using λ1 as “measurement range” and = first wavelength domain and comparing only λ2 = second wavelength domain, Col.4, l 8-13, Col.6, l 21-33)
The processor computes the distance to the measurement object when the result of the comparison is normal (Col.4, l 25-43)
The abnormality is an abnormality relating to a reflection of a portion of the illumination light in the optical system (Col.4, l 25-43, wherein abnormality means a change of Z height is required)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Scheruebl  U.S. Patent #6,674,572.
With respect to claims 14-20, Scheruebl discloses all of the limitations as applied to claims 1-13 above.  However, Scheruebl fails to disclose cables connecting the sensor head, light source, and light receiving unit, as well as a combiner on the cables and detecting an abnormality due to a reflection of light at a connection port or within the cable/combiner. 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use optical cables to connect the optical tools in the measurement device. The examiner takes Official Notice that optical fibers are used to connect working optical components and that isolating abnormalities caused by these connections is essential in a working measurement device.  Determining abnormalities due to optical components and optical connections is well known in the art and necessary to evaluate error sources.  Fujita U.S. Publication 2006/0269284 discloses optical cables and combiners for connecting light source, detector, and processor as well as a method for indicating abnormalities due to reflections of light (Figure 5 and 6).  Sesko U.S. Publication 2015/0009484 discloses connecting light sources and detectors with cables and using a specific wavelength to determine optical integrity throughout fibers and connections to find abnormalities caused by the set up and not the measurement surface. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787.  The examiner can normally be reached on Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA C BRYANT/
Examiner, Art Unit 2877